DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 4/7/21.         Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                  Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/7/21 has been entered.                                       EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Yu on 5/21/21.
 	The application has been amended as follows:   	Claim 21, line 1, deleted “19”, inserted -- 20 --. 	Claim 22, line 1, deleted “19”, inserted -- 20 --.
  Allowable Subject Matter
4. 	Claims 1 – 4, 6 – 8, 10 – 18 and 20 – 22 are allowed.5. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “a capsule, wherein the capsule is at least formed by the sleeve, and the at least one strain sensor is exposed to an interior region of the capsule” in combination with the other limitations presented in claim 1, “a capsule and a temperature sensor, wherein the holder comprises a holder end wall, the sleeve is included in the capsule, the capsule comprises a capsule end wall attached to the holder end wall, and the temperature sensor is positioned through the holder end wall and the capsule end wall so as to be exposed to an interior region of the driveline component” in combination with the other limitations presented in claim 8, “a capsule end wall, wherein the cap, and the sleeve, and the capsule end wall form a capsule, the sleeve interconnects the cap and the capsule end wall, and the strain sensor is exposed to an interior region of the capsule” in combination with the other Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/21/21